DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muroi et al US 2009/0092924.
	Regarding claim 1, Muroi et al disclose a resist coating apparatus, comprising: a resist supplying system; a resist filtering system having a first filter, a second filter, and a pump between the first filter and the second filter; and a resist dispensing system, wherein one of the first filter and the second filter includes a polar filter to remove polar foreign materials. See FIG. 3 and paragraphs [0088]-[0097] and [0184]-[0189].

Regarding claim 3, Muroi et al disclose wherein the polar filter includes a de-ionizing filter. See FIG. 3 and paragraphs [0088]-[0097] and [0184]-[0189].



Regarding claim 5, Muroi et al disclose wherein each second unit filter of the plurality of second unit filters includes a non-polar filter to remove non- polar foreign materials. See FIG. 3 and paragraphs [0088]-[0097] and [0184]-[0189].

Regarding claim 6, Muroi et al disclose wherein the second filter includes a particle removal filter. See FIG. 3 and paragraphs [0088]-[0097] and [0184]-[0189].

Regarding claim 7, Muroi et al disclose further comprising: a pre-filtering pipe connecting the resist supplying system to the resist filtering system; and a post-filtering pipe connecting the resist filtering system to the resist dispensing system, wherein the first filter, the pump, and the second filter are in series between the pre- filtering pipe and the post-filtering pipe. See FIG. 3 and paragraphs [0088]-[0097] and [0184]-[0189].

Regarding claim 8, Muroi et al disclose wherein the resist filtering system further includes a bubble trap between the first filter and the pump. See FIG. 3 and paragraphs [0088]-[0097] and [0184]-[0189].

Regarding claim 9, Muroi et al disclose wherein the resist filtering system further includes a bubble trap recycling pipe connected between the bubble trap and the pre-filtering pipe. See FIG. 3 and paragraphs [0088]-[0097] and [0184]-[0189].



Regarding claim 11, Muroi et al disclose wherein the resist filtering system further includes a pump recycling pipe connected between the pump and the pre- filtering pipe. See FIG. 3 and paragraphs [0088]-[0097] and [0184]-[0189].

Regarding claim 12, Muroi et al disclose wherein the pump recycling pipe is connected to the pre-filtering pipe past the pre-filtering valve. See FIG. 3 and paragraphs [0088]-[0097] and [0184]-[0189].

Regarding claim 13, Muroi et al disclose wherein the pump recycling pipe includes a pump recycling valve. See FIG. 3 and paragraphs [0088]-[0097] and [0184]-[0189].

Regarding claim 14, Muroi et al disclose wherein: the resist supplying system includes a gas inlet, a resist container, a resist outlet, and a resist reserve; the resist reserve includes a reservoir, a gas vent pipe connected to the reservoir, and a resist overflow pipe; and the reservoir is connected to the pre-filtering pipe. See FIG. 3 and paragraphs [0088]-[0097] and [0184]-[0189].

Regarding claim 15, Muroi et al disclose wherein the gas inlet includes: a gas inlet pipe; a gas pressure regulator to regulate a pressure of gas in the gas inlet pipe; and a gas shut-down valve to block the gas in the gas inlet pipe. See FIG. 3 and paragraphs [0088]-[0097] and [0184]-[0189].



Regarding claim 17, Muroi et al disclose wherein the resist outlet includes a resist outlet pipe, a resist sensor, and a resist shut-down valve. See FIG. 3 and paragraphs [0088]-[0097] and [0184]-[0189].

Regarding claim 18, Muroi et al disclose a resist coating apparatus, comprising: a resist supplying system; a resist filtering system including a first filter, a pump, and a second filter in series; and a resist dispensing system, wherein: at least one of the first filter and the second filter include a plurality of unit filters connected in parallel, and each unit filter of the plurality of unit filters includes a non-polar filter to remove non-polar foreign materials. See FIG. 3 and paragraphs [0088]-[0097] and [0184]-[0189].

Regarding claim 19, Muroi et al disclose a resist coating apparatus, comprising: a pre-filtering pipe; a post-filtering pipe; and a first filter, a pump, and a second filter in series between the pre-filtering pipe and the post-filtering pipe, wherein: the first filter includes a plurality of first unit filters connected in parallel, the second filter includes a plurality of second unit filters connected in parallel, each first unit filter of the plurality of first unit filters includes a polar filter, and each second unit filter of the plurality of second unit filters includes a non-polar filter. See FIG. 3 and paragraphs [0088]-[0097] and [0184]-[0189].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844.  The examiner can normally be reached on 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH J DALLO/Primary Examiner, Art Unit 3747